Per Curiam.
This cause was before the court on a former appeal, and is reported in 132 Minn. 379, 157 N. W. 505. We there held the evidence insufficient to justify a finding of mental incapacity or undue influence, and findings to that effect were vacated and a new trial ordered. On the new trial the-court found that testatrix was of sound mind and was not unduly or otherwise wrongfully influenced in making the will in question. The present appeal challenges those findings. The evidence presented by this record is for all substantial purposes the same as that presented on the former trial. It is not of a character to sustain the contention of appellant that testatrix was induced to make the will by the undue influence of her son William. It was not contended on the second trial that she was of unsound mind. A discussion of the evidence would serve no useful purpose.
Order affirmed.